                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

 TAFFALENA LEANN HARVILL,                        §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §   Civil Action No. 7:19-cv-00011-O-BP
                                                 §
 ANDREW M. SAUL, Commissioner of                 §
 Social Security Administration,                 §
                                                 §
         Defendant.                              §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 22), issued on February 26, 2020. No objections were filed, and the

Magistrate Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the undersigned

District Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court AFFIRMS the Commissioner of Social Security’s finding that

Plaintiff Taffalena Leann Harvill is not disabled.

        SO ORDERED on this 12th day of March, 2020.


                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                                 1
